DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of an adapter for enabling a mortise lock with a mid-point latch to actuate a vertical rod door latch, the mortise lock being mountable between outer panels of a door and having an opening for a handle to actuate a mid-point latch extending therefrom at a door edge from an extended locked position to a retracted open position, the adapter comprising: a housing having an actuator for a vertical rod door latch, the actuator moving a vertical rod door latch from an extended locked position to a retracted open position; and an adapter hub rotatable with respect to the housing, the adapter hub having a handle shaft opening for and rotatable by the mortise lock handle shaft, the adapter hub handle shaft opening being positionable in alignment with the mortise lock handle shaft opening between the mortise lock and an inner surface of a door outer panel; the adapter hub being operatively connected to the vertical rod door latch actuator such that upon rotation of the adapter hub by the handle shaft the vertical rod door latch moves from an extended locked position to a retracted open position while the handle shaft simultaneously rotates the mortise lock handle shaft opening and hub to move the mid-point latch from an extended locked position to a retracted open position, as well as a tool for installing a rod in a door having a concealed 
The closest prior art of record, U.S. Patent Number 8,234,892 to Laverty et al., discloses a mortise lock with a mid-point latch (250, 260) to actuate a vertical rod door latch, the mortise lock being mountable between outer panels of a door and having an opening for a handle (112) to actuate a mid-point latch extending therefrom at a door edge from an extended locked position to a retracted open position (figure 6 and 7), the mortise lock comprising: a housing (130, 150) having an actuator (350) for a vertical rod door latch (310, 330), the actuator moving a vertical rod door latch from an extended locked position to a retracted open position; and an adapter hub (282) rotatable with respect to the housing, the adapter hub having a handle shaft opening (284) for and rotatable by the handle shaft, the adapter hub being operatively connected to the vertical rod door latch actuator such that upon rotation of the adapter hub by the handle shaft the vertical rod door latch moves from an extended locked position to a retracted open position while the handle shaft simultaneously rotates the mortise lock handle shaft opening and hub to move the mid-point latch from an extended locked position to a retracted open position (column 29, line 54-column 30, line 65).
However, Laverty et al. does not disclose an adapter separate from the mortise lock for enabling the mortise lock to actuate a vertical rod door latch, where the adapter hub handle shaft 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to mortise lock adapters and associated installation tools:
U.S. Patent Application Publication Number 2021/0095503 to Nussbaum; U.S. Patent Application Publication Number 2019/0226240 to Sullivan; U.S. Patent Application Publication Number 2011/0163553 to Fleming; U.S. Patent Application Publication Number 2007/0210589 to vanGasselt; U.S. Patent Application Publication Number 2005/0132766 to Milo; U.S. Patent Number 10,920,453 to Capozziello et al.; U.S. Patent Number 8,491,019 to Uyeda; U.S. Patent Number 7,878,034 to Alber et al.; U.S. Patent Number 7,475,578 to Brown et al.; U.S. Patent Number 5,992,188 to Saunders; U.S. Patent Number 5,794,467 to Justice; U.S. Patent Number 2,066,705 to Vazquez.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
August 17, 2021